
	
		I
		112th CONGRESS
		2d Session
		H. R. 6167
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2012
			Mr. Loebsack (for
			 himself, Mr. Boswell,
			 Mr. Braley of Iowa,
			 Mr. King of Iowa, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend supplemental agricultural disaster assistance
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Disaster Assistance Act
			 of 2012.
		2.Supplemental
			 agricultural disaster assistance
			(a)Federal Crop
			 Insurance ActSection 531 of
			 the Federal Crop Insurance Act (7 U.S.C. 1531) is amended—
				(1)in subsection
			 (b)(4)—
					(A)in subparagraph
			 (A)(i)(II), by inserting the first 5 months of after
			 received for; and
					(B)in subparagraph
			 (C), by inserting the first 5 months of after during
			 the; and
					(2)in subsection (i), by striking
			 2011 and inserting 2012.
				(b)Trade Act of
			 1974
				(1)In
			 generalSection 901 of the
			 Trade Act of 1974 (19 U.S.C. 2497) is amended—
					(A)in subsection
			 (b)(4)—
						(i)in
			 subparagraph (A)(i)(II), by inserting the first 5 months of
			 after received for; and
						(ii)in subparagraph
			 (C), by inserting the first 5 months of after during
			 the; and
						(B)in subsection (i), by striking
			 2011 and inserting 2012.
					(2)Agricultural
			 disaster relief trust fundSection 902 of the Trade Act of 1974
			 (19 U.S.C. 2497a) is amended—
					(A)in subsection
			 (b)(1), by striking 2011 and inserting 2012;
			 and
					(B)in subsection (d),
			 by striking the Food, Conservation, and Energy Act of 2008 and
			 inserting Agricultural Disaster
			 Assistance Act of 2012.
					(c)ApplicationThe
			 amendments made by this section apply only to losses that are incurred as the
			 result of a disaster, adverse weather, or other environmental condition that
			 occurs during the 2012 crop year.
			
